Order reversed, with ten dollars costs and disbursements, and motion to confirm referee’s report and for payment of award granted, with ten dollars costs, upon the ground that we conclude that the deed by the former city of Brooklyn to the petitioner did convey as a part of the assessment lot No. 56 the land afterward known as damage parcel No. 51, for which the award of $180 was subsequently made to unknown owners, and that, therefore, the petitioner is entitled to that award. The street opening proceeding was conducted by the city upon the theory that the land in damage parcel No. 51 was private property, and the award was made and confirmed upon that basis, and this theory is confirmed by the deeds in the petitioner’s claim of title; Mills, Putnam, Kelly and Jayeox, JJ., concurred; Jenks, P. J., dissented.